                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

STEVEN R. YOUNG                                          *

         Plaintiff,                                      *

    v.                                                   *             Civil Action No. 8:18-cv-002054-PX

MONTGOMERY COUNTY, MARYLAND                              *

         Defendant.                                      *

                                             ******
                                       MEMORANDUM OPINION

         Now pending in this employment discrimination case is Defendant Montgomery County,

Maryland (“the County”)’s motion to dismiss for failure to state a claim and lack of subject

matter jurisdiction. ECF No. 4. The motion is fully briefed, and no hearing is necessary. See

Loc. R. 105.6. For the reasons that follow, the Court GRANTS in part and DENIES in part the

County’s motion to dismiss.

    I.       Background1

         On or about January 16, 2001, Plaintiff Steven Young, a black male, was hired as a

correctional officer for Montgomery County. ECF No. 1 ¶ 7. Since 2004, he has worked at the

Montgomery County Correctional Facility (“MCCF”) located in Boyds, Maryland. Id. Young’s

duties include supervising those detained at MCCF. Id. ¶ 8. Young is not a member of the

Emergency Response Team, who receive specific training and certification on responding to

disruptive or violent inmates. Id. Throughout his nearly two decades of employment with the

County, Young has received only two reprimands. Id. ¶ 10. Young and other black officers



         1
           The following facts are taken from Young’s Complaint, unless otherwise noted. In considering the
motion to dismiss, the Court accepts Young’s well-pleaded allegations as true. See Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007).

                                                         1
consistently receive “meets standards” ratings on annual employee performance evaluations. Id.

However, white correctional officers with a similar level of experience received “above

expectations” ratings for a similar level of work performed. Id.

       Pursuant to MCCF policy and procedure, posts are assigned daily at the beginning of

each shift. Id. ¶ 11. The facility does not assign officers to “permanent” posts. Id.

Nevertheless, for the last ten years, Young has been routinely assigned to work the Male

Segregation Unit (approximately 200 to 300 times), whereas his female or white counterparts are

almost never assigned to that unit. Id. ¶ 11–12. The Male Segregation Unit is a demanding

assignment because officers must supervise the most “disruptive and violent inmates.” Id. ¶ 12.

These inmates routinely bang on the doors and walls, flood cells with toilet water, and “throw

fecal matter, urine and spit at officers assigned to the unit.” Id. Young avers that the Male

Segregation Unit presents particular hazards to “an officer’s physical, mental, or emotional

health.” Id.

       On June 13, 2016, Young was assigned to work the W.1.H. Escort Relief Officer post—a

low risk area. Id. ¶ 14. Later during the shift, Young’s supervisor, Lieutenant P. Beam (a white

male), reassigned Young to the Male Segregation Unit while moving Corporal Zelbo (a white

male) to Young’s low risk post. Id. This reassignment caused Young to become “physically and

emotionally ill”; he developed a severe migraine headache and had to use 3.5 hours of sick leave

to receive medical treatment. Id.

       On July 18, 2016, Young filed a formal Charge of Discrimination with the Montgomery

County, Maryland Office of Human Rights (“formal Charge” or “Charge”), alleging race

discrimination arising from his routine placement in the segregation unit. Id. ¶ 5. Young

described in the Charge the facts regarding the June 13, 2016 reassignment and also checked a



                                                 2
box noting a “continuing action.” ECF No. 8-1 at 1. Young supplemented the Charge with two

letters: one dated July 13, 2016, which described a pattern of unfavorable treatment towards

black officers, and one dated July 31, 2016, which purported to add a charge of gender

discrimination. Id. at 3–8. The County did not respond to these “additional charges,” (ECF No.

8-3), and appears to have never received either supplemental letter. ECF No. 9-1 ¶ 4.

         The Office of Human Rights forwarded the Charges to the U.S. Equal Employment

Opportunity Commission (“EEOC”) for investigation. Id. ¶ 5. On March 29, 2018, the EEOC

concluded its investigation and issued a Dismissal and Notice of Rights letter. ECF No. 1-1. In

its letter, the EEOC acknowledged that it reviewed the additional information provided by

Young, along with the original information provided by both Young and the County. Id.

         On July 6, 2018, Plaintiff filed this suit against the County, alleging one count of race

discrimination and one count of gender discrimination in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, et seq. ECF No. 1. The County’s motion to dismiss

followed. ECF No. 4.

   II.        Discussion

         a.      Exhaustion of Claims

         i.      Standard of Review

         Motions to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) of the

Federal Rules of Civil Procedure for failure to exhaust administrative remedies challenge a

court’s authority to hear a matter. See Jones v. Calvert Group, Ltd., 551 F.3d 297, 300–01 (4th

Cir.2009); Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005). The plaintiff bears the

burden of establishing subject matter jurisdiction by a preponderance of the evidence. Lovern v.

Edwards, 190 F.3d 648, 654 (4th Cir. 1999). If “a claim fails to allege facts upon which the



                                                   3
court may base jurisdiction,” the court must dismiss the action for lack of subject matter

jurisdiction. Davis, 367 F. Supp. 2d at 799.

       In determining whether jurisdiction exists, “the court may look beyond the pleadings and

the jurisdictional allegations of the complaint and view whatever evidence has been submitted on

the issue.” Khoury v. Meserve, 268 F. Supp. 2d 600, 606 (D. Md. 2003) (quoting Capitol

Leasing Co. v. FDIC, 999 F.2d 188, 191 (7th Cir. 1993)) (internal quotation marks omitted).

Where the defendant contends that the complaint “simply fails to allege facts upon which subject

matter jurisdiction can be based,” the Court construes the facts alleged in the complaint as true

and most favorable to the plaintiff. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982).

       ii.     Analysis

       The County argues that the Court lacks subject matter jurisdiction over the gender

discrimination claim and additional allegations of race discrimination because Young failed to

exhaust administrative remedies. ECF No. 4. Before a plaintiff may pursue discrimination

claims in federal court, he must file a formal charge with the EEOC or appropriate local agency.

Medlock v. Rumsfeld, 336 F. Supp. 2d 452, 462 (D. Md. 2002) (citing 42 U.S.C. § 2000e–16(c);

Brown v. General Serv. Admin., 425 U.S. 820, 832 (1976). Failure to first file with the EEOC

“deprives the federal courts of subject matter jurisdiction over the claim.” Kim v. Potter, No.

DKC 09-2973, 2010 WL 2253656, at *4 (D. Md. June 2, 2010).

       The plaintiff’s federal claims are circumscribed by the initial Charge. Jones v. Calvert

Grp., 551 F.3d 297, 300 (4th Cir. 2009); Murphy-Taylor v. Hofmann, 968 F. Supp. 2d 693, 716

(D. Md. 2013). Only those claims “reasonably related” to the Charge and flowing “from a

reasonable administrative investigation,” are preserved for federal adjudication. Sydnor v.

Fairfax Cty., Va., 681 F.3d 591, 594 (4th Cir. 2012). “The touchstone for exhaustion is whether



                                                 4
plaintiff’s administrative and judicial claims are ‘reasonably related,’ . . . not precisely the

same.” Id. at 595 (quoting Smith v. First Union Nat’l Bank, 202 F.3d 234, 247 (4th Cir. 2000)).

       Where the plaintiff asserts in the Charge one basis for the claimed discrimination, such as

race or gender, then asserts a new basis for discrimination in his federal case, the new claim has

not been exhausted and cannot proceed. Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 133 (4th Cir.

2002) (holding that plaintiff failed to exhaust claim for sex discrimination because EEOC charge

alleged only racial discrimination). This is so because advancing a wholly new theory of

recovery in federal court “would eviscerate the administrative charge filing requirement

altogether,” thereby “depriving the employer of adequate notice” and a reasonable opportunity to

investigate the claim. Evans v. Technologies Application & Serv. Company, 80 F.3d 954, 963

(4th Cir. 1996) (quoting Conroy v. Boston Edison Co., 758 F. Supp. 54, 59–60 (D. Mass. 1991))

(internal quotation marks omitted).

       The County contends that Young did not exhaust his gender discrimination claim because

he failed to raise it in his formal Charge before the EEOC. ECF No. 4 at 10–13. Young

concedes that he did not allege gender discrimination in his EEOC Charge, but asserts that a

letter he penned to the EEOC sufficed to amend the Charge. ECF No. 8 at 4. Specifically,

Young contends that the EEOC advised him that he could amend his formal Charge by filing a

written statement. Id. Young accordingly contends that his “To Whom It May Concern Letter”

sent to the EEOC, which references gender discrimination, satisfies the exhaustion requirement.

The Court must disagree.

       The Court begins by recognizing that the exhaustion inquiry focuses, as it must, on the

formal Charge. Young’s Charge does not, in any way, put the County on notice that the asserted

adverse conduct involved gender discrimination. See Sloop v. Memorial Mission Hosp., Inc.,



                                                   5
198 F.3d 147, 149 (4th Cir.1999) (“Even if [the plaintiff] had subjectively believed she had

amended her charge by sending the letter, it would be objectively illogical to view a private letter

from a complaining party to the EEOC as constructively amending a formal charge, given that

one of the purposes of requiring a party to file charges with the EEOC is to put the charged party

on notice of the claims raised against it.”). Accordingly, the EEOC Charge does not preserve the

claim.

         Young’s additional correspondence does not, as a matter of law, amend the formal

Charge. “The Fourth Circuit . . . has adopted a rigid rule that letters, emails, and other

submissions cannot be deemed to have effected an amendment of the Charge; only inclusion of

additional allegations on the face of the Charge form will count.” See Maddox-Nichols v. S.

Maryland Hosp., Inc., TDC–14–0243, 2014 WL 6609313, at *5 (D. Md. Nov. 19, 2014) (citing

Balas v. Huntington Ingalls Industries, Inc., 711 F.3d 401 (4th Cir.2013)); see also Miles v. Dell,

Inc., 429 F.3d 480, 492 (4th Cir. 2005) (holding that a letter referencing a retaliation claim that

the plaintiff sent to the EEOC five months after filing her Charge did not cure the plaintiff's

failure to allege retaliation in the Charge itself for purposes of administrative exhaustion.).

Young’s letter, therefore, cannot expand the universe of exhausted discrimination claims. Count

II of the Complaint must be dismissed for lack of subject matter jurisdiction.

         The County also argues that Young’s race discrimination claim premised on his repeated

assignment to the Male Segregation Unit exceeds the scope of his Charge and is likewise

unexhausted. ECF No. 9 at 6. Young included in the Charge a single unfavorable assignment to

this unit that occurred in June of 2016. In the Complaint, however, Young avers that his

continued assignment to this Unit “approximately 200 to 300 times” constitutes an adverse




                                                  6
employment action supporting his race discrimination claim. Compare ECF No. 8-1 at 1, with

ECF No. 1 ¶ 11.

       The Court finds that the federal allegations are “reasonably related” to the EEOC Charge

such that the County was on notice of Young’s discrimination claim. See Smith, 202 F.3d at 247.

This is so because Young checked the box identifying this claim as a “continuing action.” ECF

No. 8-1 at 1. The County, therefore, was on notice that Young’s race discrimination claims

extended beyond the single incident described in his narrative. Additionally, the Charge

referenced the identical assignment on which his Complaint allegations center, varying only in

degree and length, but not in substance. Sydnor, 681 F.3d at 595. Given the similarities between

the Charge and the Complaint allegations, the agency investigation could have reasonably

developed information concerning the ongoing pattern of treatment as alleged in the Complaint.

See Stewart v. Iancu, 912 F.3d 693, 706 (4th Cir. 2019). Young has exhausted administrative

remedies on the race discrimination claim. The County’s motion to dismiss for lack of

jurisdiction as to Count I is denied.

       b.      Legal Sufficiency of Young’s Race Discrimination Claim

       i.      Standard of Review

       Alternatively, the County urges dismissal pursuant to Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. A 12(b)(6) motion tests the sufficiency of the complaint.

Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). A Complaint must include

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 n.3 (2007). That showing

must consist of more than “a formulaic recitation of the elements of a cause of action” or “naked

assertion[s] devoid of further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)



                                                 7
(citations omitted). The Complaint must provide the defendants with “fair notice” of the claims

and the “grounds” for entitlement to relief. Twombly, 550 U.S. at 555–56.

       At this stage, all well-pleaded factual allegations are taken as true, Albright v. Oliver, 510

U.S. 266, 268 (1994), and construed in the light most favorable to the plaintiff. See Harrison v.

Westinghouse Savannah River Co., 176 F.3d 776, 783 (4th Cir. 1999). In evaluating the

complaint, unsupported legal allegations need not be accepted. See Revene v. Charles Cty.

Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989). Ultimately, a complaint must “permit the court to

infer more than the mere possibility of misconduct’ based upon ‘its judicial experience and

common sense.” Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010) (quoting

Iqbal, 556 U.S. at 679).

       ii.     Analysis

       Young brings his race discrimination claim pursuant to Title VII, 42 U.S.C. § 2000e-2(a),

which prohibits an employer from discriminating “against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s

race.” Coleman, 626 F.3d at 190. To establish a prima facie showing of race discrimination,

plaintiff must aver plausibly that he (1) is a member of a protected class, (2) performed his job

duties in a satisfactory manner, (3) suffered an adverse employment action, and (4) was treated

differently than other similarly situated employees outside his protected class. Booth v. Cty.

Exec., 186 F. Supp. 3d 479, 485 (D. Md. 2016). Importantly, a plaintiff survives challenge at the

motion to dismiss stage where he pleads “sufficient factual allegations to support a plausible

claim” that he suffered an adverse employment action motivated by bias or discrimination.

Woods v. City of Greensboro, 855 F.3d 639, 648 (4th Cir. 2017); see also Chang Lim v. Azar,




                                                 8
310 F. Supp. 3d 588, 601 (D. Md. 2018) (“[The plaintiff] does not need to allege facts sufficient

to establish a prima facie case under Title VII on a motion to dismiss . . . .”).

       The County challenges the sufficiency of Young’s claim only as to whether his

assignment to the Male Segregation Unit amounts to an adverse employment action. ECF No. 4-

1 at 8–10. “An adverse employment action” constitutes any “act that ‘adversely affect[s] the

terms, conditions, or benefits of the plaintiff's employment.’” Holland v. Wash. Homes, Inc.,

487 F.3d 208, 219 (4th Cir. 2007) (quoting James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371,

375 (4th Cir. 2004)). “[D]ischarge, demotion, decrease in pay or benefits, loss of job title or

supervisory responsibility, or reduced opportunities for promotion” squarely fall within the

definition of adverse employment action. Boone v. Goldin, 178 F.3d 253, 255 (4th Cir. 1999).

Moreover, although reassignment of job function may constitute an adverse employment action,

Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 761–62, “[a]bsent evidence that a new

position is significantly more stressful than the last, vague allegations of stress resulting from

reassignment cannot support a claim of discrimination under Title VII.” Boone, 178 F.3d at 256.

At bottom, the plaintiff must aver plausibly that the reassignment visited “some significant

detrimental effect on” the employee. Id.

       Taking all well-pleaded allegations in the Complaint as true, Young has sufficiently

pleaded an adverse employment action. Young specifically avers that black officers were more

frequently assigned to the Male Segregation Unit, which presented significantly greater risk to

the officer’s physical health, safety, and wellbeing. Detainees in that unit regularly “throw fecal

matter, urine and spit at the officers assigned to the unit.” ECF No. 1 ¶ 12. Detainees in the unit

are also more prone to violence, increasing the risk of physical injury to the guards

disproportionately assigned to the unit. Subjecting Young to “appreciably more dangerous



                                                  9
conditions” on the basis of his race is—at the very least—a plausible claim of employment

discrimination for which discovery should proceed. See Sherman v. Westinghouse Savannah

River Co., 263 F. App’x 357, 370 (4th Cir. 2008) (holding that exposing employee to higher

levels of radiation may constitute an adverse employment action); Von Gunten v. Maryland, 243

F.3d 858, 868–69 (4th Cir. 2001), abrogated on other grounds by Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53 (2006) (“[W]e agree in principle that increased exposure to dangerous

pathogens could adversely effect [sic] the terms, conditions, or benefits of employment . . . .”).

       The County’s reliance on Jones v. District of Columbia Dep’t of Corr., 429 F.3d 276

(D.C. Cir. 2005), does not mandate dismissal. Jones was decided at the summary judgment

stage, after full factual development regarding the plaintiff’s retaliation claim. The Court held

that Jones failed to demonstrate that her assignment to the “tower” constituted an adverse

employment action. Id. at 281. The Court relied primarily on the fact that Jones was on

probationary status, and that she, like all probationary officers, could be assigned one of three

“routine” placements, which included working in the tower. Id. Accordingly, the Court noted

that while the tower was “undesirable” in that it “was cold in the winter, hot in the summer,

infested with bugs and had inadequate bathroom facilities,” Jones had failed to establish that this

assignment was out of the “the ordinary course of her employment, and therefore there was no

‘material’ change in the ‘terms, conditions, or privileges of her employment.’” Id. at 281–82

(quoting Brown v. Brody, 199 F.3d 446, 457 (D.C. Cir. 1999)). The Court particularly noted that

the officer provided no information about the typical duration of assignments to the tower.

Jones, 429 F.3d at 281.

       Unlike Jones, Young has averred that he and other African American guards were

assigned to the Male Segregation Unit far more frequently than their white counterparts. ECF



                                                 10
No. 1 ¶¶ 11–12. In this respect, Young’s disproportionately greater exposure to the physical

hazards inherent in this unit over that of his white coworkers, has not been pleaded as a matter of

“routine” assignment. Put differently, although Young chose to enter an inherently risky

profession, Peary v. Goss, 365 F. Supp. 2d 713, 724 (E.D. Va. 2005), aff’d, 180 F. App’x 476

(4th Cir. 2006), he did not agree to bear a disproportionate risk of physical harm, as compared

with his white counterparts, and on account of his race. Cf. Bell v. University of Maryland Coll.

Park Campus Facilities Mgmt., No. PX-17-1655, 2018 WL 3008325, at *9 (D. Md. June 14,

2018) (“Being forced to work in extreme heat and extreme cold or under known unsafe

conditions detrimentally affects the terms and conditions of employment.”). The County’s

motion to dismiss as to Count I must be denied.

       III.    Conclusion

       For the foregoing reasons, Defendant Montgomery County, Maryland’s motion to

dismiss is granted in part and denied in part. ECF No. 4. A separate Order follows.



04/15/2019                                                     /S/
Date                                                 Paula Xinis
                                                     United States District Judge




                                                11
